ORDER

PER CURIAM:
Defendant-Appellant James Lutes appeals the denial of his Rule 24.035 motion following his plea of guilty to two counts of forcible rape, § 566.030, RSMo Supp.1993, and two counts of forcible sodomy, § 566.060, RSMo Supp.1993. Mr. Lutes filed a Rule 24.035 motion alleging ten ways in which he believed his plea counsel was ineffective. Mr. Lutes also contended that there was an incomplete factual basis for his guilty pleas because he did not himself admit every incident or element of the crimes in sufficient detail in open court.
We have reviewed the briefs of the parties and the record on appeal and find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).